DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection
Claims 21, 22 are objected to because of the following informalities:  Both claims 21 and 22 are the same.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




         Claims 1, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2008/0073776, hereinafter Suh) in view of Fitzgerald (US 7,160,758, hereinafter Fitzgerald).
With respect to claim 1, Suh discloses:
An integrated circuit device (fig. 2) apparatus comprising:
a die (212) comprising an integrated circuit (para 0012; microelectronic device 212 is an IC die); a first material layer (210) comprising a first metal (para 0036; 210 includes metallic material), the first material layer on a surface of the die (210 is on 212); a second material layer (204) comprising a second metal over the first material layer (para 0028; 204 includes metallic material); and a third material layer (206) comprising silver particles (para 0020; nanopaste includes Ag) and having a porosity greater than that of the second material layer (fig. 2; middle layer consisting of nanopaste has greater porosity), the third material layer between the first material layer and the second material layer (middle layer between 210 and 204).
Suh does not explicitly disclose that the first material layer extends at least between opposite lateral sides of the die.
In an analogous art, Fitzgerald discloses that the first material layer extends at least between opposite lateral sides of the die (150 of fig. 1). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method/device by adding Fitzgerald’s disclosure in order to manufacture a semiconductor device according to required specifications.

Suh/Fitzgerald does not explicitly disclose wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal.
In an analogous art, Makan discloses wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal (page 06; para 0004; metallurgical junction). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Makan’s disclosure in order to connect different layers of a semiconductor device.
            With respect to claim 4, Suh discloses wherein the silver particles have a diameter less than 5 micrometers (para 0018; 0.005nm-.05nm).
With respect to claim 6, Suh discloses wherein the first material comprises at least one of silver, gold, or copper (para 0029; Ag or Cu or Au).
With respect to claim 7, Suh discloses wherein the second material layer comprises predominantly silver (para 0029; the second layer may comprise of silver).
With respect to claim 8, Suh discloses wherein the second and third materials extend laterally beyond the opposite lateral sides of the die (fig. 1; 106 and 108 extends laterally beyond the opposite lateral sides of 102).

Claims 2, 15-16, 18-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suh/Fitzgerald in view of Makan et al. (EP 2369422, hereinafter Makan).
	With respect to claim 2, Suh/Fitzgerald does not explicitly disclose wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal.
In an analogous art, Makan discloses wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal (page 06; para 0004; metallurgical junction). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Makan’s disclosure in order to connect different layers of a semiconductor device.
With respect to claim 15, Suh discloses:
An integrated circuit device (fig. 1) apparatus comprising:
a package substrate (112);
an integrated circuit die (102( coupled with contacts (114) on a surface of the package substrate;
a first material layer (210 of fig. 2) comprising a first metal (para 0036; 210 includes metallic material), the first material layer on a surface of the die (210 is on 212); a second material layer (204) comprising a second metal over the first material layer (para 0028; 204 includes metallic material); and a third material layer (206) comprising silver particles (para 0020; nanopaste includes Ag) and having a porosity greater than that of the second material layer (fig. 2; middle layer consisting of nanopaste has greater porosity), the third material layer between the first material layer and the second material layer (middle layer between 210 and 204).
Suh does not explicitly disclose that the first material layer extends at least between opposite lateral sides of the die.
In an analogous art, Fitzgerald discloses that the first material layer extends at least between opposite lateral sides of the die (150 of fig. 1). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method/device by adding Fitzgerald’s disclosure in order to manufacture a semiconductor device according to required specifications.
Suh/Fitzgerald does not explicitly disclose wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal.
In an analogous art, Makan discloses wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal (page 06; para 0004; metallurgical junction). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Makan’s disclosure in order to connect different layers of a semiconductor device.
With respect to claim 16, Suh/Fitzgeral/Makan discloses the integrated circuit device package of claim 15, 
Suh does not explicitly disclose that the first material layer extending conformally on the lateral sides of the die.
In an analogous art, Fitzgerald discloses that the first material layer extending conformally on the lateral sides of the die (150 of fig. 1). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method/device by adding Fitzgerald’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 18, Suh does not explicitly disclose wherein the package substrate further comprises one or more supports extending orthogonally away from the surface of the package substrate, wherein a surface of the one or more supports comprises the first metal.
In an analogous art, Fitzgerald discloses wherein the package substrate further comprises one or more supports extending orthogonally away from the surface of the package substrate (fig. 1; sides of 150), wherein a surface of the one or more supports comprises the first metal (sides have the same metal as the first metal). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method/device by adding Fitzgerald’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 19, Suh does not explicitly disclose wherein the one or more supports extend away from the surface of the package substrate beyond the surface of the die.
In an analogous art, Fitzgerald discloses wherein the one or more supports extend away from the surface of the package substrate beyond the surface of the die (132 of fig.1 extends away from 150). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method/device by adding Fitzgerald’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 20, Suh discloses:
a memory (para 0032; memory);
an integrated circuit device (fig. 1) package comprising:
a package substrate (112);
an integrated circuit device (102) coupled with contacts (114) on a surface of the package substrate;
a first material layer (210 of fig. 2) comprising a first metal (para 0036; 210 includes metallic material), the first material layer on a surface of the die (210 is on 212); an integrated heat spreader (204), the integrated heat spreader comprising:
 a second material layer comprising a second metal over the first material layer (para 0028; 204 includes metallic material); and a third material layer (206) comprising silver particles (para 0020; nanopaste includes Ag) and having a porosity greater than that of the second material layer (fig. 2; middle layer consisting of nanopaste has greater porosity), the third material layer between the first material layer and the second material layer (middle layer between 210 and 204).
Suh does not explicitly disclose that the first material layer extends at least between opposite lateral sides of the die.
In an analogous art, Fitzgerald discloses that the first material layer extends at least between opposite lateral sides of the die (150 of fig. 1). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method/device by adding Fitzgerald’s disclosure in order to manufacture a semiconductor device according to required specifications.
Suh/Fitzgerald does not explicitly disclose a system board; the memory and the integrated circuit device coupled to the system board and there is a metallurgical junction between a first of the silver particles and the first metal, and between a second of the silver particles and the second metal.
In an analogous art, Makan discloses a system board (page 02; second para; PCB); the memory and the integrated circuit device coupled to the system board (page 03; second para) and there is a metallurgical junction between a first of the silver particles and the first metal, and between a second of the silver particles and the second metal (page 06; para 0004; metallurgical junction). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Makan’s disclosure in order to connect different layers of a semiconductor device.
With respect to claim 23, Suh does not explicitly disclose wherein the package substrate further comprises one or more supports extending orthogonally away from the surface of the package substrate, wherein a surface of the one or more supports comprises the first metal.
In an analogous art, Fitzgerald discloses wherein the package substrate further comprises one or more supports extending orthogonally away from the surface of the package substrate (fig. 1; sides of 150), wherein a surface of the one or more supports comprises the first metal (sides have the same metal as the first metal). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method/device by adding Fitzgerald’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 24, Suh does not explicitly disclose a lid over the die and the integrated heat spreader, the lid adhered to the system board.
In an analogous art, Makan discloses a lid over the die and the integrated heat spreader, the lid adhered to the system board (page 02; para 0003). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s device by adding Makan’s disclosure in order to protect the semiconductor device.

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suh/Fitzgerald in view of Oeschler et al. (US 2013/0049204, hereinafter Oeschler).
	With respect to claim 3, Suh/Fitzgerlad does not explicitly disclose wherein the third material layer has a porosity exceeding 20%.
	In an analogous art, Oeschler discloses wherein the third material layer has a porosity exceeding 20% (para 0025).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Oeschler’s disclosure in order to connect different layers of a semiconductor device.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suh/Fitzgerald in view of Bareman et al. (US 2014/0036338, hereinafter Bareman).	
With respect to claim 5, Suh/Fitzgerald discloses wherein the third material layer comprises polymer resin interspersed among the silver particles.
In an analogous art, Bareman discloses wherein the third material layer comprises polymer resin interspersed among the silver particles (para 0166).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Bareman’s disclosure in order to connect different layers of a semiconductor device.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suh/Fitzgerald in view of Yao (CN 103339729, hereinafter Yao).
With respect to claim 9, Suh discloses wherein the second and third material layers comprise two adjacent layers of a stack (fig. 2),
Suh/Fitzgerald does not explicitly disclose that the stack further comprising: one or more additional second material layers, each comprising the second metal; and each interleaved with additional third material layers, each of the additional third material layers comprising silver particles and having higher porosity than the second material layers.
In an analogous art, Yao discloses one or more additional second material layers, each comprising the second metal; and each interleaved with additional third material layers (para 0059), each of the additional third material layers comprising silver particles and having higher porosity than the second material layers (para 0057). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 10, Suh/Fitzgerald does not explicitly disclose wherein one of the additional third material layers is at a top of the stack opposite the first material layer.
In an analogous art, Yao discloses wherein one of the additional third material layers is at a top of the stack opposite the first material layer (para 0059).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 11, Suh/Fitzgerald does not explicitly disclose
wherein a first of the additional third material layers between the additional second material layers has a first thickness, greater than a second thickness of the third material layer between the first and second material layers.
	In an analogous art, Yao discloses wherein a first of the additional third material layers between the additional second material layers has a first thickness, greater than a second thickness of the third material layer between the first and second material layers (para 0047; thickness of the layers can vary).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 12, Suh/Fitzgerald does not explicitly disclose wherein a thickness of the stack is between 300 um and 1000 um.
In an analogous art, Yao discloses wherein a thickness of the stack is between 300 um and 1000 um (para 0047; thickness of the layers can vary and therefore the stack thickness can vary according to required specifications).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 13, Suh/Fitzgerald does not explicitly disclose wherein a
thickness of each layer of the third material is between 15 um and 50 um.
In an analogous art, Yao discloses wherein a thickness of each layer of the third material is between 15 um and 50 um (para 0047; thickness of the layers can vary).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 14, Suh/Fitzgerald does not explicitly disclose wherein a thickness of each layer of the second material is between 50 um and 300 um.
In an analogous art, Yao discloses wherein a thickness of each layer of the second material is between 50 um and 300 um (para 0047; thickness of the layers can vary).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suh/Fitzgerald/Makan and further in view of Yao.
With respect to claim 17, Suh/Fitzgerald does not explicitly disclose that the integrated circuit device package further comprising a fourth material layer
comprising the first metal on the surface of the package substrate, wherein there is a
metallurgical junction between a third of the silver particles and the first metal of the fourth material layer.
In an analogous art, Yao discloses that the integrated circuit device package further comprising a fourth material layer comprising the first metal on the surface of the package substrate (para 0057-0059). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.
Suj/Fitzgerald/Yao does not explicitly disclose wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal.
In an analogous art, Makan discloses wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal (page 06; para 0004; metallurgical junction). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald/Yao’s method/device by adding Makan’s disclosure in order to connect different layers of a semiconductor device.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suh/Fitzgerald/Makan and further in view of Yao.
With respect to claims 21 and 22, Suh/Fitzgerald does not explicitly disclose that the integrated circuit device package further comprising a fourth material layer
comprising the first metal on the surface of the package substrate, wherein there is a
metallurgical junction between a third of the silver particles and the first metal of the fourth material layer.
In an analogous art, Yao discloses that the integrated circuit device package further comprising a fourth material layer comprising the first metal on the surface of the package substrate (para 0057-0059). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald’s method/device by adding Yao’s disclosure in order to manufacture a semiconductor device according to required specifications.
Suj/Fitzgerald/Yao does not explicitly disclose wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal.
In an analogous art, Makan discloses wherein there is a metallurgical junction between a first of the silver particles and the first metal, or between a second of the silver particles and the second metal (page 06; para 0004; metallurgical junction). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Suh/Fitzgerald/Yao’s method/device by adding Makan’s disclosure in order to connect different layers of a semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816